Case 2:18-cv-03658-PA-MAA Document 60 Filed 03/14/19 Page 1 of 3 Page ID #:1041



  1   John E. Lord (SBN 216111)
      Email: jlord@onellp.com
  2   ONE LLP
  3   9301 Wilshire Blvd.
      Penthouse Suite
  4   Beverly Hills, CA 90210
      Telephone: (310) 866-5157
  5   Facsimile: (310) 943-2085
  6
      Amanda G. Hyland (pro hac vice)
  7   Email: ahyland@taylorenglish.com
      Seth K. Trimble (pro hac vice)
  8   Email: strimble@taylorenglish.com
      TAYLOR ENGLISH DUMA LLP
  9   1600 Parkwood Circle, Suite 200
 10   Atlanta, GA 30339
      Telephone: (770) 434-6868
 11   Facsimile: (770) 434-7376
 12   Counsel for Defendants
 13   Alien Visions E-Juice, Inc.
 14
                            UNITED STATES DISTRICT COURT
 15
                          CENTRAL DISTRICT OF CALIFORNIA
 16
      MIKE SARIEDDINE, an individual,            Case No. 2:18-cv-3658-PA-MAA
 17                                              Hon. Percy Anderson
 18                 Plaintiff,
                                                 NOTICE OF LODGING
 19            v.                                [L.R. 11-5.1]
 20   ALIEN VISIONS E-JUICE, INC., a
      California corporation; and DOES 1         Date:       April 15, 2019
 21   through 10, inclusive,                     Time:       1:30 PM
                                                 Courtroom: 9A
 22                 Defendants.
 23
 24   AND RELATED COUNTERCLAIMS

 25
 26
 27
 28
       01428393-1
                                    NOTICE OF LODGING
Case 2:18-cv-03658-PA-MAA Document 60 Filed 03/14/19 Page 2 of 3 Page ID #:1042



  1                                NOTICE OF LODGING
  2
  3           Defendant Alien Visions E-Juice, Inc. (“Alien Visions”) filed a Motion for
  4   Summary Judgment yesterday in the above-styled case. In support of the Motion,
  5   Alien Visions relied upon several files that were too large to upload to CM/ECF.
  6   These included one video file and three native Excel spreadsheets containing many
  7   pages of data. These files are provided on the attached flash drive for the Court’s
  8   convenience. They are as follows.
  9           Exhibit C to the Declaration of Benjamin LaBarre – Full, uncondensed
 10   spreadsheet showing Alien Visions’ sales – ATTORNEY’S EYES ONLY AND
 11   PROPOSED TO BE FILED UNDER SEAL;
 12           Exhibit I to the Declaration of Seth Trimble – Spreadsheet showing Mike
 13   Sarieddine’s sales – ATTORNEY’S EYES ONLY AND PROPOSED TO BE
 14   FILED UNDER SEAL;
 15           Exhibit J to the Declaration of Seth Trimble – Condensed spreadsheet
 16   showing Alien Visions’ sales – ATTORNEY’S EYES ONLY AND PROPOSED
 17   TO BE FILED UNDER SEAL; and
 18           Exhibit K to the Declaration of Seth Trimble – Video of Map showing Alien
 19   Visions’ market penetration.
 20   ///
 21   ///
 22   ///
 23
 24
 25
 26
 27
 28
                                              1
       01428393-1
                                     NOTICE OF LODGING
Case 2:18-cv-03658-PA-MAA Document 60 Filed 03/14/19 Page 3 of 3 Page ID #:1043



  1           We have provided copies of all of these exhibits to Plaintiff’s counsel via a
  2   link to an online storage account.
  3
  4   Dated: March 14, 2019                Respectfully submitted,

  5                                        ONE LLP
  6                                        By: /s/John E. Lord
  7                                            John E. Lord

  8                                        TAYLOR ENGLISH DUMA LLP
  9                                        By: /s/ Amanda G. Hyland
 10                                            Amanda G. Hyland (pro hac vice)
                                               Seth K. Trimble (pro hac vice)
 11
 12                                            Attorneys for Defendant
                                               Alien Visions E-Juice, Inc.
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               2
       01428393-1
                                      NOTICE OF LODGING
